   Case: 1:20-cv-06105 Document #: 16 Filed: 07/26/21 Page 1 of 4 PageID #:11595




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS

                                             )
FIDELITY AND DEPOSIT COMPANY                 )       Case No. 1:20-cv-06105
OF MARYLAND,                                 )
                                             )
               Appellant,                    )
                                             )       Hon. Ronald A. Guzman
               v.                            )
                                             )
TRG VENTURE TWO LLC,                         )
                                             )
               Appellee.                     )

            MOTION OF FIDELITY AND DEPOSIT COMPANY OF MARYLAND
              TO CLARIFY AND EXTEND TIME TO FILE INITIAL BRIEF

       Fidelity and Deposit Company of Maryland (“F&D”) respectfully moves this Court for

an order clarifying and extending the time for filing F&D’s initial brief until August 13, 2021. In

support of its motion, F&D states:

       1.      On October 13, 2020, the Notice of Appeal was filed.

       2.      That same day but before the Notice of Appeal was filed, Appellee TRG Venture

Two LLC (“TRG”) filed a Motion to Amend Judgment [Dkt. 4396] (“Post-Judgment Motion”)

which halted the effectiveness of the Notice of Appeal.

       3.      On November 12, 2020, the Bankruptcy Court clerk transmitted the Record on

Appeal to the District Court [Dkt. 4409] (“Record on Appeal”).

       4.      On June 10, 2021, the Bankruptcy Court entered an order denying the Post-

Judgment Motion [Dkt. 4415] thereby making the Notice of Appeal effective as of that date.

       5.      On June 21, 2021, TRG filed a motion [Dkt. 6] in this Court to reassign the case

from Judge Virginia M. Kendall to Judge Ronald A. Guzman.
   Case: 1:20-cv-06105 Document #: 16 Filed: 07/26/21 Page 2 of 4 PageID #:11596




       6.      On June 24, 2021, Judge Kendall approved TRG’s motion [Dkt. 10], and the case

was reassigned to Judge Guzman.

       7.      Also, on June 24, 2021, F&D filed its Designation of Contents for Inclusion in

Record and Statement of Issue on Appeal (“Appellant’s Designation”) [Dkt. 4419].

       8.      On June 25, 2021, the Bankruptcy Court clerk filed a Supplement to the

bankruptcy appeal (“Initial Supplement”) [Dkt. 9].

       9.      On July 8, 2021, TRG filed its Amended Appellee Designation of Contents for

Inclusion in Record and Statement of Issue on Appeal [Dkt. 4424] (“Appellee’s Designation”).

       10.     On July 8, 2021, the Bankruptcy Court clerk filed a Supplement to the bankruptcy

appeal. [Dkt. 14].

       11.     On July 14, 2021, the Bankruptcy Court clerk filed the last Supplement to the

bankruptcy appeal (“Last Supplement”) [Dkt. 15].

       12.     F&D had calculated the initial brief filing deadline as being 30 days from the

filing of the Last Supplement because at that point, the Record on Appeal was complete.

       13.     On Sunday, July 25, TRG’s counsel reached out to F&D’s counsel to confirm

their understanding that the initial brief filing deadline was on Monday, July 26, calculating 30-

days from the filing of the Initial Supplement immediately following the filing of Appellant’s

Designation. At this point, the deadline for TRG to file Appellee’s Designation had not yet

expired and no such counter-designation had been filed.

       14.     F&D disagrees with TRG’s assertion that the clock would begin to run on the

initial brief filing deadline prior to TRG’s deadline for filing their counter-designation of the

Record on Appeal had expired and before the Record on Appeal is complete.
   Case: 1:20-cv-06105 Document #: 16 Filed: 07/26/21 Page 3 of 4 PageID #:11597




       15.     Given the ambiguity, which was raised on July 25, F&D files this motion out of

an abundance of caution requesting the Court to clarify the initial brief filing deadline as August

13, 2021. If the Court does not agree with such clarification or would simply be inclined to

extend the brief filing deadline, then F&D requests leave to file the initial brief on August 13,

2021 which is 30 days from the filing of the Last Supplement.

       WHEREFORE, F&D respectfully requests this Court clarify the deadline for filing the

initial brief, grant F&D leave to file its initial brief on August 13, 2021, and for any and all

additional relief deemed necessary and proper.



       Dated: July 26, 2021                            Respectfully Submitted,

                                                       FIDELITY AND DEPOSIT COMPANY
                                                       OF MARYLAND

                                                       By: /s/ Kenneth M. Thomas
                                                       One of Its Attorneys

Margaret Anderson (ARDC# 3127738)
panderson@foxswibel.com
David Koropp (ARDC# 6201442)
dkoropp@foxswibel.com
Kenneth M. Thomas (ARDC# 6324750)
kthomas@foxswibel.com
L. Brandon Liss (ARDC# 6321031)
bliss@foxswibel.com
FOX SWIBEL LEVIN & CARROLL LLP
200 West Madison Street, Suite 3000
Chicago, Illinois 60606
Phone: (312) 224-1234
Fax: (312) 224-1201
   Case: 1:20-cv-06105 Document #: 16 Filed: 07/26/21 Page 4 of 4 PageID #:11598




                                CERTIFICATE OF SERVICE

I, Kenneth M. Thomas, an attorney, hereby certify that, on this day, I caused true and correct
copies of the attached Emergency Motion of Fidelity and Deposit Company of Maryland to
Clarify and Extend Time to File Initial Brief to be served upon counsel for all parties via the
court's CM/ECF electronic filing system.

Dated: July 26, 2021                                 By: /s/ Kenneth M. Thomas
                                                             Kenneth M. Thomas
